 



FOURTH AMENDMENT AND WAIVER
THIS FOURTH AMENDMENT AND WAIVER (this “Amendment”) dated as of November 8, 2005
to the Credit Agreement referenced below is by and among C&D TECHNOLOGIES, INC.,
a Delaware corporation (the “Parent”), C&D INTERNATIONAL INVESTMENT HOLDINGS
INC., a Delaware corporation (“International” and together with the Parent, the
“Borrowers”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., as
Administrative Agent.
W I T N E S S E T H
WHEREAS, a $200 million revolving credit facility has been extended to the
Borrowers pursuant to the Amended and Restated Credit Agreement (as amended,
modified and supplemented, the “Credit Agreement”) dated as of June 30, 2004
among the Borrowers, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent; and
WHEREAS, the Parent has requested a waiver and certain modifications to the
Credit Agreement and the Required Lenders have agreed to the requested waiver
and modifications on the terms set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.   Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
2.   Waiver. The Required Lenders hereby waive any Default or Event of Default
arising solely from the Borrowers’ failure to comply with Section 8.11 of the
Credit Agreement for the fiscal quarter ended on or about October 31, 2005. This
waiver is a one-time waiver and shall not be deemed to modify or affect the
obligations of the Borrowers and the Guarantors to comply with each and every
other obligation under the Credit Agreement and the other Loan Documents from
and after the date hereof.
3.   Amendments. The Credit Agreement is amended in the following respects:
3.1  Notwithstanding anything in the Credit Agreement or any other Loan Document
to the contrary, during the period from the date hereof through December 31,
2005, the Borrowers shall not request, and the Lenders shall be under no
obligation to make, Credit Extensions in an aggregate principal amount in excess
of the sum of (i) the Outstanding Amount of all Loans and Letters of Credit on
the date hereof plus (ii) $20,000,000 minus (iii) mandatory prepayments on Loans
and Cash Collateralization of Letters of Credit made pursuant to
Section 2.05(b)(ii) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



3.2  The following definitions are added to Section 1.01 to read as follows:
“Debt Issuance” means the issuance by the Parent or any Subsidiary of any
Indebtedness pursuant to Section 8.03(k) or Section 8.03(m) or any Indebtedness
that it not permitted under Section 8.03.
“Equity Issuance” means any issuance by the Parent or any Subsidiary to any
Person of its Capital Stock, other than (a) any issuance of its Equity Interests
pursuant to the exercise of options or warrants, (b) any issuance of its Equity
Interests pursuant to the conversion of any debt securities to equity or the
conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Capital
Stock, and (d) any issuance by the Parent of its Capital Stock as consideration
for a Permitted Acquisition.
3.3  The definitions of “Net Cash Proceeds” and “Subordinated Indebtedness” in
Section 1.01 are amended to read as follows:
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Parent or any Subsidiary in respect of any Debt Issuance or
Equity Issuance, net of (a) direct costs incurred in connection therewith and
with any concurrent or prior financing (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Parent or any Subsidiary in any Debt Issuance or Equity
Issuance.
“Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary that by its terms is expressly subordinated to the Obligations in a
manner and to an extent satisfactory to the Administrative Agent.
3.4  In the definition of “Excluded Property” in Section 1.01 the “and” at the
end of clause (d) is deleted, the “.” at the end of clause (e) is replaced with
“and”, and a new clause (f) is added thereto to read as follows:
(f) any real property located in the state of Georgia unless requested by the
Administrative Agent or the Required Lenders.
3.5  Section 2.05(b)(ii) is amended to read as follows:
(ii) Immediately upon receipt by the Parent or any Subsidiary of the Net Cash
Proceeds of any Debt Issuance or any Equity Issuance, the Parent shall prepay
the Loans and/or Cash Collateralize the L/C Obligations (as provided in clause
(iii) below) in an aggregate amount equal to one hundred percent (100%) of such
Net Cash Proceeds.

-2-



--------------------------------------------------------------------------------



 



3.6  A new Section 7.15 is added to read as follows:
7.15 Debt and/or Equity Issuance
Cause the Parent to consummate Debt Issuances and/or Equity Issuances on or
before December 31, 2005 that result in Net Cash Proceeds in an aggregate amount
sufficient to repay the Obligations in full.
3.7  In Section 8.01 the “and” at the end of clause (o) is deleted, the “.” at
the end of clause (p) is replaced with “; and”, and a new clause (q) is added
thereto to read as follows:
(q) UCC-1 financing statements pre-filed by a Person that intends to issue
secured Indebtedness to the Parent or any of its Subsidiaries, provided that
such UCC-1 financing statements do not relate to any outstanding Liens or
Indebtedness.
3.8  In clauses (c) and (g) of Section 8.03, the phrase “and Section 8.03(k)” is
deleted.
3.9  Section 8.03(k) is amended to read as follows:
other unsecured Indebtedness, provided that the terms and conditions thereof are
reasonably acceptable to the Administrative Agent;
3.10  Section 8.03(m) is amended to read as follows:
(m) Subordinated Indebtedness.
3.11  Clause (v) of Section 8.09 is amended to read as follows:
(v) any document or instrument governing Subordinated Indebtedness or unsecured
Indebtedness issued pursuant to Section 8.03(k).
3.12  Section 9.01(b)(ii) is amended to read as follows:
(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.05(a), 7.11, 7.15 or Article VIII; or
4.   Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent:
(a) receipt by the Administrative Agent of counterparts of this Amendment
executed by the Loan Parties and the Required Lenders;
(b) payment by the Borrower to the Administrative Agent, for the account of each
Lender (including Bank of America) that approves this Amendment, of an amendment
fee in

-3-



--------------------------------------------------------------------------------



 



an amount equal to five basis points (0.05%) on each such Lender’s Revolving
Commitment; and
(c) payment by the Borrower of all other reasonable fees and expenses owing to
the Administrative Agent and its Affiliates in connection with this Amendment.
5. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents (including schedules and exhibits thereto) shall remain in
full force and effect.
6. Reaffirmation of Representations and Warranties under Loan Documents. After
giving effect to this Amendment, each Loan Party represents and warrants that
each representation and warranty set forth in the Loan Documents is true and
correct in all material respects as of the date hereof (except those that
expressly relate to an earlier period).
7. Reaffirmation of Guaranty. Each Loan Party (i) acknowledges and agrees to all
of the terms and conditions of this Amendment, (ii) affirms all of its
obligations under the Loan Documents and (iii) agrees that this Amendment and
all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Loan Documents.
8. Reaffirmation of Security Interests. Each Loan Party (i) affirms that each of
the Liens granted in or pursuant to the Loan Documents is valid and subsisting
and (ii) agrees that this Amendment shall in no manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.
9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.
10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.
[Signature Pages Follow]

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment and Waiver to be duly executed and delivered as of the date
first above written.

          PARENT: C&D TECHNOLOGIES, INC., a Delaware corporation
      By:   /s/ Stephen E. Markert, Jr.         Name:   Stephen E. Markert, Jr. 
      Title:   Vice President and Chief Financial Officer      INTERNATIONAL:
C&D INTERNATIONAL INVESTMENT HOLDINGS INC.,
a Delaware corporation
      By:   /s/ Robert T. Marley         Name:   Robert T. Marley       
Title:   Vice President and Treasurer      GUARANTORS: C&D CHARTER HOLDINGS,
INC., a Delaware corporation
C&D TECHNOLOGIES (DATEL), INC., a Delaware corporation
C&D DYNAMO CORP., a Delaware corporation
DYNAMO ACQUISITION CORP., a Delaware corporation
      By:   /s/ Robert T. Marley         Name:   Robert T. Marley       
Title:   Vice President and Treasurer of each foregoing Guarantor        C&D
TECHNOLOGIES (CPS) LLC, a Delaware limited liability company
      By:   /s/ Robert T. Marley         Name:   Robert T. Marley       
Title:   Treasurer        DATEL HOLDING CORPORATION, a Delaware corporation
      By:   /s/ Robert T. Marley         Name:   Robert T. Marley       
Title:   Treasurer     

[SIGNATURE PAGES CONTINUE]

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A., as Administrative Agent       By:   /s/ Michael Brashler
        Name:   Michael Brashler        Title:   Vice President      LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Mary Giermek         Name:   Mary Giermek        Title:   Senior
Vice President        LASALLE BANK NATIONAL ASSOCIATION
      By:   /s/ Dusko Marinoviæ         Name:   Dusko Marinoviæ        Title:  
Vice President        WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /s/ Patrick D. Finn         Name:   Patrick D. Finn        Title:  
Managing Director        THE BANK OF NEW YORK
      By:   /s/ Frank S. Bridges         Name:   Frank S. Bridges       
Title:   Vice President        M&T BANK
      By:   /s/ Joshua C. Becker         Name:   Joshua C. Becker       
Title:   Assistant Vice President        PNC BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

[SIGNATURE PAGES CONTINUE]

2



--------------------------------------------------------------------------------



 



            CITIZENS BANK
      By:   /s/ Mark Torie         Name:   Mark Torie        Title:   Senior
Vice President        COMERICA BANK
      By:   /s/ Richard C. Hampson         Name:   Richard C. Hampson       
Title:   Vice President        CALYON NEW YORK BRANCH
      By:   /s/ James D.A. Gibson         Name:   James D.A. Gibson       
Title:   Managing Director              By:   /s/ Michael Madnick        
Name:   Michael Madnick        Title:   Director        SOVEREIGN BANK
      By:   /s/ Karl F. Schultz         Name:   Karl F. Schultz        Title:  
Vice President     

 